Lowe, C. J.,
dissenting. — It is well understood that according to the current of authorities in this country the note sued on in this case, would not be negotiable under the com*174mercial law, or under many of the statutes of other States in the Union. See Edwards on Bills & Promissory Notes, p. 264, 285 and authorities cited.
Bur the statute of this State modifies these laws, and under section 950 of the Code, I do not doubt myself that it was the intention of the parties to make this a negotiable instrument. It is not only manifested by the word “order,” (which,, to be sure, is not always to be a conclusive test,) but the further fact that it was to be paid at a certain banking house, showing that it was to take a commercial direction. And is it not reasonable to presume that the words, “in currency,” were inserted simply to control a well known custom among bankers to collect in specie unless the note was so qualified either in the body thereof or in the margin, where the sum to be paid is usually designated in figures ? This case in nty opinion should have been affirmed.